DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

Response to Arguments
Applicant’s amendments/arguments, see pages 9-21, filed 07/28/2021, with respect to the pending claims 1-13 and 15-20 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 2, 4 - 5, 7 - 13 and 16 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:

in response to receiving, from a controller, an internal lock on signal within a predetermined period of time: 
transmit information indicating that the battery pack is chargeable to the charger based on the battery detection information; and 
switch the relay to be on; and 
adjust an on-duty ratio of the charge control signal based on the battery detection information, in combination with the remaining claim elements of claim 1.
As to claims 2, 4 - 5 and 7 - 9, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 10, no prior art of record doesn’t teach alone or in combination:
A method for controlling charge of a battery pack comprising a battery management system (BMS) configured to perform steps of:
generating, by the BMS, a charge control signal instructing a stop of a charge operation of the charger, the charge control signal having an on-duty ratio of 100%; 
generating, by the BMS, a relay signal turning off the relay; and 
placing the BMS in stand by for a predetermined period of time in response to stopping, by the BMS, the charge operation of the charger; and 
making the BMS shut down after the predetermined period of time elapses, in combination with the remaining claim elements of claim 10. 
As to claims 11 - 13, the claims are allowed as being dependent over on allowed claim (claim 10).

In terms of Claim 16, no prior art of record doesn’t teach alone or in combination:
A vehicle, comprising: a battery pack comprising of a battery management system (BMS) configured to: 
in response to receiving, from the controller, the internal lock on signal within a predetermined period of time: 
transmit information indicating that the battery pack is chargeable to the charger based on the battery detection information; and 
switch the relay to be on; and 
adjust an on-duty ratio of the charge control signal based on the battery detection information, in combination with the remaining claim elements of claim 16.
As to claims 17 - 20, the claims are allowed as being dependent over on allowed claim (claim 16).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication by Sato (US # 20040109274).
- The US Patent Application Publication by Li et al. (US # 20150035475).
- The US Patent Application Publication by Carrier et al. (US # 20050077878).
Sato nor Li nor Carrier teaches alone or in combination a battery pack comprising a BMS capable of performing charging operation of the battery pack based on the conditions, as explained in paragraph 2 above.                                                                                                                 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 3, 2022